Citation Nr: 0334191	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  97-21 638	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to restoration of a 10 percent rating for 
right shoulder disability.

2.  Entitlement to an increased rating for right shoulder 
disability.

3.  Entitlement to restoration of a 10 percent rating for 
right wrist disability.

4.  Entitlement to an increased rating for right wrist 
disability.

5.  Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1993 to 
May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which denied an evaluation in excess of 10 
percent for right shoulder disability, an evaluation in 
excess of 20 percent for left shoulder disability, and an 
evaluation in excess of 10 percent for right wrist 
disability.  By rating actions taken in June and August 1997, 
the RO proposed and reduced the evaluations for the right 
shoulder disability and right wrist disability to 0 percent 
each, effective November 1, 1997.  

This case was remanded by the Board in October 1998 for 
further development.  Jurisdiction over the case was 
transferred to the RO in Huntington, West Virginia in 
December 1998.  Jurisdiction over the case was thereafter 
transferred to the RO in New York, New York in September 
2000.

The Board notes that the veteran was represented by the 
Virginia Department of Veterans Affairs when this case was 
last before the Board.  The record reflects that a valid 
power of attorney signed by the veteran in favor of that 
organization is no longer of record.  The record further 
reflects that, beginning in February 1999, the veteran was 
provided on several occasions by VA with the appropriate form 
for selecting a Veterans Service Organization to represent 
him in his appeal, but that he has not completed and returned 
the form to VA.  In light of the above, the Board concludes 
that the veteran does not desire representation in the 
prosecution of the instant appeal.

The issues of entitlement to increased ratings for left 
shoulder, right shoulder and right wrist disabilities are 
addressed in the remand at the end of this action.




FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  In August 1997, the RO reduced the veteran's 10 percent 
disability evaluation for his right shoulder disability to a 
non-compensable level, effective November 1, 1997.

3.  The evidence of record at the time of the August 1997 
rating decision reducing the evaluation for the veteran's 
right shoulder disability to a non-compensable level failed 
to demonstrate that the disability was no longer productive 
of functional loss equivalent to limitation of motion.

4.  In August 1997, the RO reduced the veteran's 10 percent 
disability evaluation for his right wrist disability to a 
non-compensable level, effective November 1, 1997.

5.  The evidence of record at the time of the August 1997 
rating decision reducing the evaluation for the veteran's 
right wrist disability to a non-compensable level failed to 
demonstrate that the disability was no longer productive of 
functional loss equivalent to limitation of right wrist 
motion.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
right shoulder disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.344(c), 4.71a, Diagnostic Codes 
5003, 5024, 5201, 5202, 5203 (2003).

2.  The criteria for restoration of a 10 percent rating for 
right wrist disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.344(c), 4.71a, Diagnostic Codes 
5003, 5024, 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2003) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected right shoulder and wrist 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the evidence 
of record is not adequate for deciding the rating reduction 
questions before the Board.

I.  Right shoulder

Factual background

Service medical records show treatment for right shoulder 
complaints; the veteran's range of right shoulder motion was 
normal when tested, but he exhibited pain with movement.  His 
strength was substantially full when tested.  The service 
records show that the veteran underwent a Medical Board 
proceeding in January 1995, at which time the examiners noted 
that recent physical examination of the veteran disclosed the 
presence of significant apprehension in the right shoulder, 
but without sulcus or decreased range of motion; the Medical 
Board concluded that the veteran had right shoulder anterior 
instability.

On file is the report of a September 1995 VA examination of 
the veteran, at which time he reported experiencing right 
shoulder pain which worsened with any activity.  Physical 
examination disclosed the presence of equal muscle tone 
without evidence of swelling or deformity of the shoulder, or 
any evidence of instability.  The veteran was able to flex 
his right shoulder to 170 degrees, extend it to 45 degrees, 
externally rotate it to 90 degrees, internally rotate it to 
90 degrees, abduct it to 170 degrees, and adduct it to 0 
degrees.  X-ray studies of the right shoulder were negative 
for any arthritis, fracture or dislocation.  The veteran was 
diagnosed with bilateral shoulder injury with some minimal 
restriction in range of motion but with no other 
abnormalities. 

Service connection for right shoulder disability was granted 
in January 1996, evaluated as 10 percent disabling effective 
May 18, 1995, based on the veteran's service medical records 
and the September 1995 VA examination report.

On file are VA treatment records for April 1996 to August 
2002 which show treatment for right shoulder pain, although 
the veteran exhibited full range of right shoulder motion 
with good grip strength and no pertinent neurological 
deficits.  X-ray studies were normal.

On file is the report of a March 1997 VA examination, at 
which time the veteran reported that he was right-handed and 
a student.  He reported experiencing left shoulder problems, 
but denied any other joint symptoms.  His range of right 
shoulder motion was considered normal, with forward flexion 
to 180 degrees, abduction to 180 degrees, and internal and 
external rotation to 90 degrees.  His right grip strength was 
considered excellent and no upper extremity strength or 
neurologic deficits were identified.

Based on the report of the March 1997 VA examination, in June 
1997 VA proposed to reduce the evaluation assigned the right 
shoulder disability to a non-compensable rating.  The veteran 
was notified of the proposed reduction and afforded a period 
of 60 days in which to present evidence.  The veteran did not 
submit any argument or evidence, and in an August 1997 rating 
decision, the rating assigned the right shoulder disability 
was reduced to a non-compensable level, effective November 1, 
1997.

In a statement received in September 1997, the veteran 
contended that his right shoulder occasionally dislocated, 
and that he experienced decreased strength and range of 
motion in the shoulder.  He indicated that he was unable to 
perform manual labor because of his disabilities, and that he 
was left-handed.  

On file is the report of an August 1999 examination of the 
veteran by a private physician affiliated with the facility 
in which he was incarcerated at the time.  At that time the 
veteran reported experiencing right shoulder pain with 
movement, although he denied any right shoulder weakness or 
dislocations.  On range of motion testing the veteran was 
able to abduct the shoulder to 160 degrees, adduct it to 160 
degrees, and internally and externally rotate it to 80 
degrees; the examiner noted that pain was present with 
testing of the right shoulder, but that no muscle weakness or 
atrophy was evident.  X-ray studies of the shoulder showed 
very minimal joint space narrowing without degenerative joint 
disease.



Analysis

The Board initially notes that while the veteran in September 
1997 contended that he is left-handed, and that his left 
shoulder is consequently his major shoulder, he reported for 
examination purposes in April 1997 that he was right-handed.  
The Board finds the veteran's statement to his April 1997 VA 
examiner concerning his hand dominance to be of greater 
probative value than his later statement, particularly given 
that his earlier statement was made in the context of medical 
evaluation of his disability.  

The Board notes that due process considerations appear to 
have been complied with in regard to the reduction in this 
case.  See 38 C.F.R. § 3.105(e) (2003).  The Board 
additionally notes that the provisions of 38 C.F.R. 
§ 3.344(a), regarding stabilization of disability ratings, 
are not for application, since the veteran's 10 percent 
evaluation for his right shoulder disability had not been in 
effect for a period of five years or more.  The 10 percent 
evaluation was in effect from May 18, 1995, until November 1, 
1997.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  Where a disability has not become 
stabilized and is likely to improve, reexaminations 
disclosing improvement, physical or mental, in this 
disability will warrant a reduction in rating.  38 C.F.R. 
§ 3.344(c) (2003).

The veteran's right shoulder disability has been evaluated 
since January 1996 under 38 C.F.R. § 4.71a, Diagnostic Code 
5024, for tenosynovitis.  Under that code, tenosynovitis is 
rated on limitation of motion of the affected part as 
degenerative arthritis.  38 C.F.R. § 4.71, Diagnostic Code 
5024 (2003).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  When, however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 and Note (1) (2003). 

Under Diagnostic Code 5201, a 20 percent rating is assigned 
if there is limitation of motion in the major arm at shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm to a point midway between the side 
and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 20 percent evaluation is warranted for malunion of the 
humerus of the major arm with moderate deformity, or for 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level.  A 30 percent evaluation is warranted for 
malunion of the humerus of the major arm with marked 
deformity, or for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

A 10 percent evaluation is warranted for malunion of the 
clavicle or scapula, or nonunion of the clavicle or scapula 
without loose movement.  A 20 percent evaluation is warranted 
for nonunion of the clavicle or scapula with loose movement, 
or dislocation of the clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

Although the March 1997 VA examiner noted that the veteran 
did not report any joint symptoms other than with respect to 
the left shoulder, and that the veteran exhibited full range 
of right shoulder motion on clinical evaluation, treatment 
records on file show that the veteran had consistently 
reported experiencing right shoulder pain, and that he 
demonstrated the continued presence of right shoulder pain 
when examined in August 1999.  There is no indication that 
the March 1997 examination was based on a review of the 
veteran's claims file, and the record reflects that the 
examiner did not adequately assess functional loss in the 
right shoulder due to pain, despite the veteran's documented 
history of experiencing right shoulder pain.  See 38 C.F.R. 
§§ 4.40 and 4.45 (2003).  

While the veteran demonstrated full range of right shoulder 
motion at his March 1997 VA examination, in contrast to the 
minor loss of motion described on VA examination in September 
1995, in the Board's opinion, and particularly in light of 
the deficiencies in the March 1997 VA examination described 
above, the Board concludes that the evidence of record at the 
time of the August 1997 rating decision did not establish 
that the veteran's right shoulder disability was no longer 
productive functional loss equivalent to a compensable 
limitation of motion.  See generally, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Accordingly, the Board concludes that 
restoration of the 10 percent evaluation for right shoulder 
disability is warranted under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5024 and 5003.  

II.  Right wrist

Factual background

Service medical records show that the veteran was treated in 
February and March 1993 for right wrist complaints diagnosed 
as a strain; the records show the presence of occasionally 
decreased range of wrist motion with some tenderness, without 
evidence of deformity.  The veteran's right wrist strength, 
while usually full, was occasionally decreased secondary to 
pain.  A bone scan of the right wrist demonstrated a 
relatively slight increase in activity of the wrist possibly 
due to somewhat increased stress in the region or stress in 
the bones; X-ray studies of the wrist were recommended.  
Subsequent X-ray studies of the wrist were negative for any 
abnormalities.  A January 1995 note indicates that the 
veteran presented with complaints of intermittent right wrist 
pain; physical examination showed full range of right wrist 
motion, with tenderness to palpation and pain with flexion; 
the veteran was diagnosed with tendonitis.

On file is the report of a September 1995 VA examination of 
the veteran, at which time he reported experiencing chronic 
right wrist pain.  Physical examination disclosed the 
presence of equal muscle tone without evidence of swelling or 
deformity of the right wrist.  Range of right wrist motion 
testing disclosed radial deviation to 20 degrees, ulnar 
deviation to 45 degrees, palmar flexion to 80 degrees, and 
dorsiflexion to 65 degrees.  X-ray studies of the right wrist 
showed no abnormalities.  The veteran was diagnosed with 
right wrist pain related to strain injury, without evidence 
of swelling or deformity or limitation of motion.

Service connection for residuals of a right wrist strain was 
granted in January 1996, evaluated as 10 percent disabling 
effective May 18, 1995.  The 10 percent rating was assigned 
based on review of the veteran's service medical records and 
the September 1995 VA examination report.

On file are VA treatment records for April 1996 to August 
2002 which show that the veteran exhibited good grip 
strength, bilaterally.

The veteran was afforded a VA examination in March 1997, at 
which time he reported that he was right-handed and currently 
a student.  He reported left shoulder complaints but denied 
any other joint symptoms.  Physical examination showed that 
his right wrist was normal in appearance, with no deformity, 
edema, erythema, warmth or tenderness evident.  He exhibited 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees and radial deviation to 20 
degrees.  His grip strength was considered excellent, and he 
exhibited no upper extremity strength or neurologic deficits.  
X-ray studies of the right wrist were essentially normal.

Based on the report of the March 1997 VA examination, VA in 
June 1997 proposed to reduce the evaluation assigned the 
right wrist disability to a non-compensable rating.  The 
veteran was notified of the proposed reduction and afforded a 
period of 60 days in which to present evidence.  The veteran 
did not submit any argument or evidence, and in an August 
1997 rating decision, the rating assigned the right wrist 
disability was reduced to non-compensable, effective November 
1, 1997.

In a statement received in September 1997, the veteran 
reported that he experienced right wrist pain and decreased 
range of wrist motion, and that he was unable to perform 
manual labor because of his orthopedic disabilities.  He also 
contended that he was left-handed.

On file is the report of a December 1999 examination of the 
veteran by a private physician affiliated with the facility 
in which he was incarcerated at the time.  The veteran 
reported experiencing right wrist pain but physical 
examination disclosed the absence of any pain or swelling of 
the wrist, and the only abnormality identified was 
paresthesia with pressure at the ulnar nerve.  Although the 
veteran was scheduled for X-ray studies of his right wrist, 
he failed to report for the diagnostic studies.

Analysis

The Board notes that due process considerations appear to 
have been complied with in regard to the reduction in this 
case.  See 38 C.F.R. § 3.105(e).  The Board additionally 
notes that the provisions of 38 C.F.R. § 3.344(a), regarding 
stabilization of disability ratings, are not for application, 
since the veteran's 10 percent evaluation for his right wrist 
disability had not been in effect for a period of five years 
or more.  The 10 percent evaluation was in effect from May 
18, 1995, until November 1, 1997.  See 38 C.F.R. § 3.344(c); 
Brown, supra.  Where a disability has not become stabilized 
and is likely to improve, reexaminations disclosing 
improvement, physical or mental, in this disability will 
warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The veteran's right wrist disability has been evaluated since 
January 1996 under 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
for tenosynovitis.  As noted previously, tenosynovitis is 
rated on limitation of motion of the affected part as 
degenerative arthritis.  38 C.F.R. § 4.71, Diagnostic Code 
5024 (2002).

Limitation of wrist motion where dorsiflexion is less than 15 
degrees, or where palmar flexion is limited in line with the 
forearm warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2003).

Although the March 1997 VA examination arguably demonstrated 
some improvement in the condition of the right wrist, 
inasmuch as the veteran exhibited full range of wrist motion, 
as compared to his September 1995 VA examination at which he 
lacked 5 degrees of dorsiflexion, see 38 C.F.R. § 4.71, Plate 
I (2003), the examiner failed to adequately assess functional 
loss due to pain, in spite of the veteran's complaints.  See 
38 C.F.R. §§ 4.40 and 4.45 (2003).  The Board notes that the 
veteran has consistently reported experiencing intermittent 
pain in his right wrist.  In essence, the March 1997 
examination provided almost the same findings as the 
September 1995 examination upon which the 10 percent 
evaluation was initially assigned.  The evidence suggesting 
some improvement in the veteran's condition has been 
considered, but in light of the deficiencies noted in the 
March 1997 examination, the Board finds that the evidence of 
record at the time of the August 1997 rating decision did not 
establish that the veteran's right wrist disability was no 
longer productive of functional losses equating to 
compensable limitation of motion.

The Board notes that the veteran's right wrist was examined 
by a private physician in December 1999; however, the results 
of this examination can not serve as a basis for the 
reduction implemented in August 1997.  

Accordingly, the Board concludes that restoration of the 10 
percent evaluation for right wrist disability is warranted.  


ORDER

The 10 percent rating for right shoulder disability is 
restored, effective the date of the reduction.

The 10 percent rating for right wrist disability is restored, 
effective the date of the reduction.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  On August 29, 2001, VA promulgated regulations 
to implement the VCAA.  These regulations are applicable to 
the veteran's claims.  VAOPGCPREC 7-2003.  The record 
reflects that the RO informed the veteran of the VCAA in an 
April 2002 correspondence.  At that time, the RO also 
informed the veteran of the information and evidence needed 
to substantiate his claims, and advised him as to what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting.  Notably, however, the 
April 2002 correspondence advised the veteran that he was 
required to submit any requested information and evidence 
within 30 days of the date of the correspondence, and that if 
no such information or evidence was received within that 
period, his claim would be decided based only on the evidence 
of record.

In Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as being 
inconsistent with 38 U.S.C. § 5103(b)(1), concluding that the 
30-day period provided in § 3.159(b)(1) to respond to VA's 
notification (pursuant to the VCAA) of the information and 
evidence necessary to substantiate a claim is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

Since the April 2002 correspondence informed the veteran that 
he was limited to 30 days in which to submit any requested 
information or evidence, and did not otherwise suggest to the 
veteran that he was actually entitled to a period of one year 
to submit same, the Board finds that remand of the case is 
warranted in light of the decision of the Federal Circuit in 
PVA.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and ensure that all notice 
obligations required by the 
regulations implementing the VCAA 
have been satisfied in accordance 
with the decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the regulations 
implementing the VCAA.  Then, the RO 
should re-adjudicate the remaining 
issues on appeal.  In addressing the 
veteran's claims, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  
Consideration should be given to 
potential application of both old 
and new rating criteria for 
evaluating skin disabilities (in 
connection with any left shoulder 
scarring).  If appropriate, separate 
disability ratings are to be 
assigned for any scar(s) associated 
with the left shoulder disability.  
See Esteban v. Brown, 6 Vet. App. 
259 (1994).

5.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and provide the veteran with an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



